Title: From George Washington to John Jay, 7–9 May 1779
From: Washington, George
To: Jay, John



Sir
Head Quarters [Middlebrook] May 7[–9]th 1779

I do myself the honor of transmitting to Your Excellency the following Extract of a Letter from General Maxwell of the 5 Instt which I received last night. “My intelligence from the Enemy is, that 4000 Troops chiefly British are embarked for the West Indies or Georgia, though the latter is the most suspected. Generals Vaughan & Leslie are supposed to take the command—they were to embark this day—and the Fleet to sail on their voyage immediately.”
I also transmit an Extract of a Letter of the same date from Lt Colonel Ford on command at Shrewsbury. “Twenty seven square rigged Vessels of the Enemy’s fleet and twelve or fourteen Sloops & Schooners put to sea this Evening—they steered a South East course till they got out of sight—By a person from New York who was a prisoner I am informed, that the report there was, that between 6 & 7000 Troops were embarked—he sailed in company with them from New York to the Watering place—saw a vast number of Light Horse on board and that the fleet was very full of Men—that their destination was a secret the Officers appeared anxious to know—that their conjectures were various about it—some talked of Georgia—some of Maryland—and Others of Rhode Island.[”]
From these several accounts and the particularity with which they are related, there can be no doubt but that a body of Troops have embarked and sailed. What their number is cannot be ascertained, but even according to the lowest estimate, which from a consideration of the Fleet and many other circumstances, I should suppose to be as high as it possibly can be—and to exceed their real amount, it is formidable. I wish the West Indies may be their Object; but from their having Horse and other considerations, it is to be feared their operations will be on our Southern Continent.
Your Excellency will be pleased to receive a Copy of the Report by the Gentlemen appointed on our part to negociate a Cartel for the general exchange of prisoners or an Agreement for a more partial relief. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obt servant
Go: Washington
P.S. I have this minute received a Letter from General Schuyler—transmitting Minutes and proceedings in the Enterprize against Onondaga, commanded by Colonel Van scaick. An Extract from the former and a Copy of the latter—Your Excellency will find inclosed.
Colo. Ford’s account of a Fleet’s sailing out of the Hook is confirmed by Others just come to hand. The latter make the Fleet something larger, and One says, owing to a 64 Gun ship, which had a flag at the Foretop mast head, not getting out, they came to an Anchor in the Evening on the Sea side—and were there yesterday morning at 9 OClock. They also add that Genl Clinton was on board himself, a circumstance mentioned by the person Colonel Ford saw; this however seems very improbable.
